Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: the claim filed on 02/08/2021. This action is made non-final.
3.       Claims 1-2, 4-11, 15-24 are pending in the case.  Claims 1 and 16 are independent claims. 

				Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 07/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

					Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 


10.	Claims 1, 4 and 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al. (US 2016/0191448; hereinafter Eck), and further in view of Bolger et al. (US 2007/0239765; hereinafter Bolger). 
		Regarding claim 1, Eck teaches An email translation method (Figs. 5A-B; [0008], methods for providing translations of electronic messages; [0043], email addresses), comprising: 
		displaying a first user interface comprising an email writing area, wherein the email writing area comprises content written by a user (Fig. 5A & [0088]-[0090], area 508 for users to compose electronic messages); 
		adding, in response to a translation operation of the user on the content (Fig. 5A & [0091], user interacts with translation button 512), a first email translation area to the first user interface (Fig. 5B & [0091], include a translation control area 516 in Fig. 5B), wherein the first email translation area comprises a first result preview area ([0091], text area in 516, e.g., near 518 ) and a function bar ([0091], auto-translation button 522,  translation rating control 526, add translation button 524 and language indicator dropdown list 520  can be interpreted as buttons of a function bar ), wherein the first result preview area comprises a translation result of the content (Fig. 5B & [0092], translation prompt 518 area shows a translation result which can be edited by a user; [0093]-[0094], tap auto-translate button 522 to provide a translation of the content of the electronic message input control 508 in the language elected from the language indicator dropdown list 520), and wherein the function bar comprises a replacement button or an insertion button ([0091] & [0097], auto-translation button 522 is the insertion button); …
		adding the translation result to the email writing area (Figs. 5A-B, add translation result in area 516 in Fig. 5B overlaying area 508 in Fig. 5A) and displaying the translation result (Fig. 5B & [0094], text display area in 516) and the content (Fig. 5B, area 508 showing content 504) in response to a second operation of the user on the insertion button (Fig. 5B & [0094], tap auto-translate button 522 to provide a translation of the content of the electronic message input control 508 in the language elected from the language indicator dropdown list 520; Alternately, [0097], add translations via button 524).
		Although Eck teaches an insertion button ([0097], auto-translation button 522), Eck does not seem to expressly teach the limitation wherein the function bar comprises a replacement button 
		However, Bolger teaches the limitation wherein the function bar comprises a replacement button ([0032], replace button 74) or an insertion button ([0032], update button 72); replacing the first version content with the second version content ([0032], replace the first/last version with the second/received version) and displaying the second version content in response to a first operation of the user on the replacement button ([0032], replace the first/last version with the second/received version and displayed (though not shown), in response to user activation of the replace button 74), or adding the second version content to the first version content area ([0032]-[0033], merge the first/last version content with the second/received version content, in response to user activation of the update button 72) and displaying the second version content and the first version content in response to a second operation of the user on the insertion button ([0032]-[0033], merge the first/last version content with the second/received version content and displayed in Fig. 3A, in response to user activation of the update button 72 ).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck to include the function bar comprising a replacement button and an insertion button in Bolger to achieve the claim limitation, where the first version content in Bolger can be the email content written by the second version content in Bolger can be the translation result in Eck.  One would be motivated to make such a combination to provide options for users to replace original email content with translation result or present both original email content and its translation in the same display (Bolger: [0032]; Fig. 1 & [0010], apply merge, update and replacement feature to a messenger application; Eck: Fig. 5B, present both original email content and its translation).

		Regarding claim 4, Eck/Bolger teaches The email translation method of claim 1. Eck also teaches the limitation wherein the translation result is either below the content or above the content (Fig. 5B, translation result area 516 is below the content 508).

		Regarding claim 16, Eck teaches An electronic device (Fig. 1 & Figs. 8-9, client computing device 102) comprising: 
		a display configured to display a user interface (Figs. 8-9 and Figs. 5A-B & [0130], touch screen as part of I/O interface 808); 
		a processor coupled to the display (Fig. 8, processor & I/O interface including touch screen in [0130]); and 
		a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the electronic device (Fig. 1 & Fig. 8, processor, memory; [0034], execute instructions by processors of computing device) to be configured to perform the method of claim 1.  Claim 16 is rejected with the same rationale as claim 1.

		Regarding claim 18, claim 18 is directed to the system which performs the method of claim 4. Claim 18 is rejected with the same rationale as claim 4.


20.	Claims 2 and 17 are rejected under 35 U.S.C. 103  as being unpatentable over Eck/Bolger as applied to claims 1, 16 above, and further in view of Premkumar et al. (US 2018/0107655; Hereinafter Premkumar) and Walsh et al. (US Patent 5,873,660).
		Regarding claim 2, Eck/Bolger teaches The email translation method of claim 1. Eck does not seem to expressly teach the limitation further comprising: popping up, in response to the first operation, a first prompt box comprising first prompt information and a first approval button, wherein the first prompt information prompts the user to determine whether to agree to replace the content; and replacing, in response to a third operation of the user on the first approval button, the content with the translation result.
		However, Premkumar teaches the limitation further comprising: popping up, in response to the first operation to replace user input content with translated text, a first prompt box comprising first prompt information ([0038] & Fig. 4B, instead of automatically replacing the text 408, the user 116 could be prompted to confirm that she/he wishes to replace the text with the translated text).
		Premkumar suggests a first approval button ([0038], “prompt user to confirm” suggests the use of a conventional (“Yes” and “No” or “Ok” and “Cancel”)-like buttons where “Yes” or “Ok” button is a first approval button).
 		Premkumar further teaches the limitation wherein the first prompt information prompts the user to determine whether to agree to replace the content ([0038], the user 116 could be prompted to confirm that she/he wishes/agrees to replace the text with the translated text).
 		Premkumar also suggests replacing, in response to a third operation of the user on the first approval button, the content with the translation result ([0038], “prompt user to confirm” suggests the use of a conventional (“Yes” and “No” or “Ok” and “Cancel”)-like buttons when “Yes” or “Ok” button is activated, the content is replaced with the translation result).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger to include content replacement prompt in Premkumar to achieve the claim limitation.  One would be motivated to make such a combination to apply known confirmation prompt to the replacement operation of user written text with translated result (Premkumar: [0038], prompt to confirm text replacement; Bolger: [0032]; Fig. 1 & [0010], apply merge, update and replacement feature to a messenger application).

		However, Walsh teaches a first approval button in content replacement prompt (Fig. 4 & [col 19, line 5-21], display prompt in Fig. 4 to protect the user against unintended destructive consequences of replace action).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger/Premkumar to include an approval button in content replacement prompt in Walsh to achieve the claim limitation.  One would be motivated to make such a combination to avoid unintended destructive consequences of replace action (Walsh: Fig. 4 & [col 19, line 5-21]; Premkumar: [0038], prompt to confirm text replacement).

		Regarding claim 17, claim 17 is directed to the system which performs the method of claim 2. Claim 17 is rejected with the same rationale as claim 2.

25.	Claims 5 and 19 are rejected under 35 U.S.C. 103  as being unpatentable over Eck/Bolger as applied to claims 1, 16 above, and further in view of Berger et al. (US 2008/0301562; hereinafter Berger).
		Regarding claim 5, Eck/Bolger teaches The email translation method of claim 1. Eck teaches the limitation wherein the first email translation area further comprises a setting bar comprising a language button (Fig. 5B & [0097], “add translation button 524” is the recited “a setting bar comprising a language button”), wherein the email translation method further comprises adding, in response to a fourth operation of the user on the language button (Fig. 5B & [0097], in response to selecting the add translation button 524, i.e., the recited “language button”), a language setting bar to the first email translation area (Fig. 5B & [0097], in response to selecting the add translation button 524, the translation control 516, i.e., the “first email translation area”, can add set of controls including a second/target language indicator dropdown list like button 520 in [0091] & [0093], i.e., the recited “language setting bar”).
and a target language setting button both, wherein the source language setting button sets a language of to-be-translated content, and wherein the target language setting button sets a translated language of the to-be-translated content.
		However, Berger teaches the limitation wherein the first email translation area further comprises a setting bar comprising a language button (Fig. 1 & [0100] & [0092]-[0093], bar 121 next to “the display separator 130” is the recited “a setting bar comprising a language button”, “Translate” 142 key is the “language button”; [0124], e-mail 148 in Fig. 1; [0109]-[0110], translation), wherein the email translation method further comprises adding, in response to a fourth operation of the user on the language button (Fig. 1 & [0110], “translate” key 142, i.e., the recited “language button”), a language setting bar to the first email translation area (Fig. 1 & [0109]-[0110], a language setting bar 150 ) wherein the language setting bar comprises a source language setting button (Fig. 1 & [0109]-[0110], user to select the source language 151, i.e., the recited “source language setting button” ) and a target language setting button (Fig. 1 & [0109]-[0110], user to select the target language 152, i.e., the recited “target language setting button”), wherein the source language setting button sets a language of to-be-translated content (Figs. 1 & [0109]-[0110], source language 151), and wherein the target language setting button sets a translated language of the to-be-translated content (Figs. 1 & [0109]-[0110], target language 152).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger to include a setting bar including a language setting bar comprising source and target language setting buttons in Berger to achieve the claim limitation.  One would be motivated to make such a combination to provide flexibilities for users to set various controls including source and target language for content presentation including translated results (Berger: [0109]-[0110]).

		Regarding claim 19, claim 19 is directed to the system which performs the method of claim 5. Claim 19 is rejected with the same rationale as claim 5.


30.	Claims 6 and 20 are rejected under 35 U.S.C. 103  as being unpatentable over Eck/Bolger/Berger as applied to claims 5, 19 above, and further in view of Snyder et al. (US 2014/0067428; hereinafter Snyder).
		Regarding claim 6, Eck/Bolger/Berger teaches The email translation method of claim 5. Eck at least suggests the limitation wherein after adding the language setting bar to the first email translation area, the email translation method further comprises hiding, in response to a fifth operation of the user on the language button, the language setting bar (Fig. 5B & [0097], in response to selecting the add translation button 524, the translation control 516, i.e., the “first email translation area”, can add set of controls including a second/target language indicator dropdown list like button 520 in [0091] & [0093], i.e., the recited “language setting bar”. After user finishes the addition of translations, the added controls including the language setting bar are likely hidden and the display is back to Fig. 5B showing “the add translation button 524”). Berger teaches an expandable pull-down menu for adding the language setting bar, in response to operation of the user on the language button (Fig. 1 & [0109]-[0110], select “translate” key 142, i.e., the recited “language button” to display a language setting bar 150).
		Eck or Berger does not seem to have shown with an example to expressly teach after adding the language setting bar to the first email translation area, the email translation method further comprises hiding, in response to a fifth operation of the user on the language button, the language setting bar.
		However, Snyder teaches to open or close a pull-down menu with a same gesture on a same button ([0108], clicking on the engagement type down button 412b alternatively opens and closes the engagement type pull-down menu, i.e., to toggle the pull-down menu between expansion and collapse with the same type of input on the same button).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger/Berger to include menu expansion and collapse via a toggle in Snyder to achieve the claim limitation.  One would be motivated to make such a combination to provide a dynamic expandable menu for 

		Regarding claim 20, claim 20 is directed to the system which performs the method of claim 6. Claim 20 is rejected with the same rationale as claim 6.

35.	Claim 7 is rejected under 35 U.S.C. 103  as being unpatentable over Eck/Bolger/Berger as applied to claim 5 above, and further in view of Sirpal et al. (US 2016/0291920; hereinafter Sirpal).
		Regarding claim 7, Eck/Bolger/Berger teaches The email translation method of claim 5. For reasons and motivations cited and discussed in claim 5, Berger teaches the limitation wherein the setting bar further comprises a close button or a pull-up button ([0092], close add-on 120 area via key 131, i.e., “close button”; [0101]-[0102], key 157 is a pull-up button to increase size of window 120, e.g., to 1,  and also a pull-down button to decrease size of window 120 from 1 to 1/4), wherein the email translation method further comprises: closing, in response to a sixth operation of the user on the close button, the first email translation area ([0092], close add-on 120 area via key 131, the main window 100 is presented on the entire display screen; [0109]-[0110], translation result if any will be in window 120);
		 in response to a seventh operation of the user on the pull-up button ([0101]-[0102], key 157 is a pull-up button to increase size of window 120, e.g., from ½ in Fig. 1 to 1), 
			displaying the first email translation area in full screen ([0101]-[0102], key 157 is a pull-up button to increase size of window 120, e.g., to 1 which can be full screen, since the display separator 130 of the open window 120 can be moved up and down to adjust the vertical split of the displays in any ratio size in [0092]).
		Berger at least suggests 
		 	hiding the pull-up button ([0101]-[0102], key 157 is an indicator, in Fig. 1, 157 is half white and half black since window 100 and window 120 are evenly split with a line in the middle of indicator 157. It will be reasonable to suggest indicator 157 changes when 120 is in 
			displaying a pull-down button in the setting bar ([0101]-[0102] & Fig. 1, indicator 157 changes, thus, display a pull-down button and indicator 157 can be displayed in setting bar 121 & [0100]) ; and 
		Berger further teaches in response to an eight operation of the user on the pull-down button ([0101]-[0102], key 157 is a pull-down button to decrease size of window 120, e.g., 1 to ½ in Fig. 1), 
			exiting a full screen display of the first email translation area ([0101]-[0102], operation on key 157 to decrease size of window 120, e.g. from 1 (full screen mode) to ½ (split mode) shown in Fig. 1);
		Berger at least suggests 
			hiding the pull-down button([0101]-[0102], key 157 is an indicator, in Fig. 1, 157 is half white and half black since window 100 and window 120 are evenly split with a line in the middle of indicator 157. It will be reasonable to suggest indicator 157 changes when 120 is in split mode, as the result, hide the pull-down button 157 that was shown when 120 was in Full screen mode); and 
			displaying the pull-up button in the setting bar ([0101]-[0102] & Fig. 1, indicator 157 changes, thus, display a pull-up button and indicator 157 can be displayed in setting bar 121 & [0100]).
		Although suggested on the change of indicator 157 (Fig. 1 & [0101]-[0102]), Berger does not seem to have shown with an example to expressly describe the multi-mode button display change corresponding to size change of window 120 from split/half screen to full screen.
		However, Sirpal expressly teaches a multi-mode button display change corresponding to size change of a window from split/half screen to full screen ([0276], button 2618 toggles between a single/full screen in Fig. 28 to dual screen in Fig. 26).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger/Berger to include dynamic button appearance change in Sirpal to achieve the claim limitation.  One would be motivated to make such a combination to provide intuitive presentation or indication of window size/state change (Berger: [0101]-[0102], window 120 size indicator 157; Sirpal: [0276], button 2618 toggles between a single/full screen in Fig. 28 to dual screen in Fig. 26).

40.	Claims 8 and 21 are rejected under 35 U.S.C. 103  as being unpatentable over Eck/Bolger as applied to claims 1, 16 above, and further in view of Takahashi et al. (US 2014/0218763; Hereinafter Takahashi).
		Regarding claim 8, Eck/Bolger teaches The email translation method of claim 1.  Eck teaches adding, in response to a ninth operation of the user on the Auto-Translate button, the first email translation area to the first user interface ([0094], in response to the message sender tapping the auto-translate button 522, i.e., user approves to translate, the translation system 106 can provide a translation of the content of the electronic message input control 508 in the language selected from the language indicator dropdown list 520, 516 of Fig. 5B is the first email translation area to the first user interface 508 in Fig. 5A; [0038] & Fig. 3 & Fig. 1, translation server connected to a network).
		Eck does not seem to expressly teach the limitation further comprising: 
popping up, in response to the translation operation, a second prompt box comprising, second prompt information and a second approval button, wherein the second prompt information prompts the user to determine whether to agree to upload the content to a cloud server for translation.
		However, Takahashi teaches the limitation further comprising: popping up, in response to the translation operation ([0045], make connection to cloud server via user operation), a second prompt box (Fig. 3 & [0046], cloud service pop-up message M1) comprising, second prompt information and a second approval button (Fig. 3 & [0046], prompt information & “Yes” approval button), wherein the second prompt information prompts the user to determine whether to agree to upload the content to a cloud server for translation ([0046] & Fig. 3, the user can order the cloud server 4 to execute the translation job by operating a button YES while the operational screen M1 is displayed; [0057], upload data onto the cloud server for translation), adding, in response to a ninth operation of the user on the second approval button ([0046], user selects YES button in Fig. 3), the translation result to the first user interface ([0057], output translated data to the user interface or store in user inBox; [0093], electronic mail).
 		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger to include prompt for user to decide whether to upload data to the cloud translation server in Takahashi to achieve the claim limitation.  One would be motivated to make such a combination to provide information on cloud translation service and options for user to make decisions on the use of cloud translation service at a particular time (Takahashi: Fig. 3; Eck: [0038], translation server connected to a network).

		Regarding claim 21, Eck/Bolger teaches The electronic device of claim 16. Eck teaches the instructions further cause the electronic device to be configured to: add, in response to a sixth operation of the user on the Auto-Translate button, adding the first email translation area to the first user interface ([0094], in response to the message sender tapping the auto-translate button 522, i.e., user approves to translate, the translation system 106 can provide a translation of the content of the electronic message input control 508 in the language selected from the language indicator dropdown list 520, 516 of Fig. 5B is the first email translation area to the first user interface 508 in Fig. 5A; [0038], translation server connected to a network).
Eck does not seem to expressly teach the limitation to pop up, in response to the translation operation, a second prompt box comprising second prompt information and a second approval button, wherein the second prompt information prompts the user to determine whether to agree to upload the content to a cloud server for translation.
		However, Takahashi teaches to pop up, in response to the translation operation ([0045], make connection to cloud server via user operation), a second prompt box comprising second prompt information and a second approval button(Fig. 3 & [0046], prompt information & “Yes” approval button), wherein the second prompt information prompts the user to determine whether to agree to upload the content to a cloud server for translation([0046] & Fig. 3, the user can order the cloud server 4 to execute the translation job by operating a button YES while the operational screen M1 is displayed; [0057], upload data onto the cloud server for translation); and add, in response to a sixth operation of the user on the second approval button ([0046], user selects YES button in Fig. 3), the translation result to the first user interface ([0057], output translated data to the user interface or store in user inBox; [0093], electronic mail).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger to include prompt for user to decide whether to upload data to the cloud translation server in Takahashi to achieve the claim limitation.  One would be motivated to make such a combination to provide information on cloud translation service and options for user to make decisions on the use of cloud translation service at a particular time (Takahashi: Fig. 3; Eck: [0038], translation server connected to a network).
		
45.	Claims 9, 15 and 22 are rejected under 35 U.S.C. 103  as being unpatentable over Eck/Bolger as applied to claims 1, 16 above, and further in view of Nagel et al. (US 2019/0034080; hereinafter Nagel).
		Regarding claim 9, Eck/Bolger teaches The email translation method of claim 1. Eck does not seem to expressly teach the limitation wherein the first user interface further comprises a suspend button, and wherein the email translation method further comprises enabling, in response to a tenth operation of the user on the suspend button, the translation operation.
		However, Nagel teaches the limitation wherein the first user interface further comprises a suspend button ([0030], translation element 118C, i.e., a suspend button, which can be anywhere within touch screen PSD 112;  [0015]-[0016], presence-sensitive display or PSD 112 that functions as input and output device), and wherein the email translation method further comprises enabling, in response to a tenth operation of the user on the suspend button, the translation operation ([0030]-[0031] & [0037], tap or gesture at/on suspend button 118C cause to begin translation; [0058], the invention can be applied to e-mail application; 
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger to include multi-functional translation element/button in Nagel to achieve the claim limitation.  One would be motivated to make such a combination to provide various integrated translation features including changing source and target languages without requiring users to navigate to other applications or services (Nagel: [0030], translation element for various translation functions; Eck: Fig. 5B, various controls for email translation function like auto-translate and translations of email composition into multiple target languages).

		Regarding claim 15, Eck/Bolger teaches The email translation method of claim 1. Eck does not seem to expressly teach the limitation wherein a language of the translation result is set for previous email translation.
		However, Nagel teaches the limitation wherein a language of the translation result is set for previous email translation ([0067], translation module 230 may determine, based on previous destination languages used in prior translations, the destination language).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger to include automatic target/destination language determination in Nagel to achieve the claim limitation.  One would be motivated to make such a combination to provide intuitive and convenient email translation service to the users (Nagel: [0067], default target/destination language; Eck: Fig. 5B & [0093], auto-translate with auto-detected languages).

		Regarding claim 22, Eck/Bolger teaches The electronic device of claim 16. Eck does not seem to expressly teach the limitation wherein the first user interface further comprises a suspend button, and wherein the instructions further cause the electronic device to be configured to enable, in response to a seventh operation of the user on the suspend button, the translation operation.
wherein the first user interface further comprises a suspend button([0030], translation element 118C, i.e., a suspend button, which can be anywhere within touch screen PSD 112;  [0015]-[0016], presence-sensitive display or PSD 112 that functions as input and output device), and wherein the instructions further cause the electronic device to be configured to enable, in response to a seventh operation of the user on the suspend button, the translation operation ([0030]-[0031] & [0037], tap or gesture at/on suspend button 118C cause to begin translation; [0058], the invention can be applied to e-mail application; [0068]-[0069], selectable element 118c include user selectable feature for selecting the source language and destination language for translations and update prior translations).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger to include multi-functional translation element/button in Nagel to achieve the claim limitation.  One would be motivated to make such a combination to provide various integrated translation features including changing source and target languages without requiring users to navigate to other applications or services (Nagel: [0030], translation element for various translation functions; Eck: Fig. 5B, various controls for email translation function like auto-translate and translations of email composition into multiple target languages).

50.	Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eck/Bolger/Nagel as applied to claims 9, 22 above, and further in view of Wang et al. (US 2010/0138212; hereinafter Wang).
		Regarding claim 10, Eck/Bolger/Nagel teaches The email translation method of claim 9. Eck does not seem to expressly teach limitations further comprising: displaying, in response to an eleventh operation of the user for viewing an email in an inbox, a second user interface comprising an email preview area and the suspend button, wherein the email preview area comprises email body content; and adding, in response to a twelfth operation of the user on the suspend button,  a second email translation area to the second user interface, wherein the 
		However, Wang teaches limitations further comprising: displaying, in response to an eleventh operation of the user for viewing an email in an inbox (Fig. 6 & [0040], email3 is selected by a user and user right-clicks to open a floating menu 612, both user input are mapped to the recited “an eleventh operation”), a second user interface comprising an email preview area ([0040] & Fig. 6, preview pane 614) and a floating menu ([0040] & Fig. 6, floating menu 612), wherein the email preview area comprises email body content ([0040] & Fig. 6, email3 message header info 608 and message/attachment info 610 are mapped to “email body content”); and adding, in response to a twelfth operation of the user on a preview in a target language button of the floating menu ([0040] & Fig. 6, selecting preview in Lang1/Lang2 from the floating menu 612),  a second email translation area to the second user interface ([0040] & Fig. 6, translated message block in Lang1/Lang2 is added to 614), wherein the second email translation area comprises a second result preview area comprising a translation result of the email body content ([0040] & Fig. 6, translated message block in Lang1/Lang2 is added to 614).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger/Nagel to include translated email message view controls in Wang to achieve the claim limitation, where the floating menu in Wang can be implemented with a suspend button like auto-translate button 522 or add translation button 524 in Fig. 5B in response to the selection of translation button 512 in Fig. 5A of Eck ([0091]) or a suspend button 118C in Nagel ([0030]) for email message translation.  One would be motivated to make such a combination to provide translated incoming email message and attachment view controls in addition to controls for generating translated outgoing email compositions (Wang: [0004]-[0007], view incoming message and attachment in multiple different languages; Eck: Figs. 5A-B & [0091], email message composition translation controls).

		Regarding claim 23, Eck/Bolger/Nagel teaches The electronic device of claim 22. Eck does not seem to expressly teach limitations wherein the instructions further cause the 
add, in response to a ninth operation of the user on the suspend button, a second email translation area to the second user interface, wherein the second email translation area comprises a second result preview area comprising a translation result of the email body content.
		However, Wang teaches limitations wherein the instructions further cause the electronic device to be configured to: display, in response to an eighth operation of the user for viewing an email in an inbox(Fig. 6 & [0040], email3 is selected by a user and user right-clicks to open a floating menu 612, both user input are mapped to the recited “an eleventh operation”), a second user interface comprising an email preview area([0040] & Fig. 6, preview pane 614) and a floating menu([0040] & Fig. 6, floating menu 612), wherein the email preview area comprises email body content([0040] & Fig. 6, email3 message header info 608 and message/attachment info 610 are mapped to “email body content”); and 
add, in response to a ninth operation of the user on a preview in a target language button of the floating menu ([0040] & Fig. 6, selecting preview in Lang1/Lang2 from the floating menu 612), a second email translation area to the second user interface([0040] & Fig. 6, translated message block in Lang1/Lang2 is added to 614), wherein the second email translation area comprises a second result preview area comprising a translation result of the email body content([0040] & Fig. 6, translated message block in Lang1/Lang2 is added to 614).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger/Nagel to include translated email message view controls in Wang to achieve the claim limitation, where the floating menu in Wang can be implemented with a suspend button like auto-translate button 522 or add translation button 524 in Fig. 5B in response to the selection of translation button 512 in Fig. 5A of Eck ([0091]) or a suspend button 118C in Nagel ([0030]) for email message translation.  One would be motivated to make such a combination to provide translated incoming email message and attachment view controls in addition to controls for .

55.	Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eck/Bolger/Nagel/Wang as applied to claims 10, 23 above, and further in view of Stringham (US 2002/0188670; hereinafter Stringham).
		Regarding claim 11, Eck/Bolger/Nagel/Wang teaches The email translation method of claim 10.  Eck does not seem to expressly teach the limitations further comprising popping up, in response to the eleventh operation, a third prompt box when a language used for the email body content is different from a preset system language, wherein the third prompt box comprises third prompt information informing the user that the suspend button is used for translation.
		However, Stringham teaches the limitations further comprising popping up, in response to the eleventh operation (Fig. 8 & [0024], e-mail message is selected by the user for display), a third prompt box when a language used for the email body content is different from a preset system language (Fig. 8 & [0024], Fig. 5 & Fig. 7 can be combined into “a third prompt box”, pop-up Fig. 5 & Fig. 7 when a language used for the email body content is different from a preset system language in step 76 of Fig. 4 & [0021] or when there is a lack of language information in the e-mail program stated in [0024], where the language used for the email body content is the language of the correspondent and the preset system language is the language of the user which may be identified from steps 54-56 of Fig. 3 & [0019]-[0020] if not from the email message itself), wherein the third prompt box comprises third prompt information informing the user that the suspend button is used for translation (Fig. 8 & [0024] & Fig. 7, Fig. 7 is equivalent of the suspend button 118C of Nagel discussed in claim 9 or the add translation button 524 in Fig. 5B of Eck).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger/Nagel/Wang to include pre-translation prompt in Stringham to achieve the claim limitation.  One would be motivated to make such a combination to provide a convenient email translation mechanism while ensure user’s intent upon the detection of possible language differences between the user and associated correspondents (Stringham: Figs. 3-5 & Figs. 7-8 & [0001], enable automated or user-selected translation of e-mail message, especially when language differences are identified between user and correspondents; Nagel: [0030], translation element for various translation functions; Eck: Fig. 5B & [0093], auto-translate and auto-detect languages from content).

		Regarding claim 24, Eck/Bolger/Nagel/Wang teaches The electronic device of claim 23. Eck does not seem to expressly teach the limitations wherein the instructions further cause the electronic device to be configured to pop up, in response to the eighth operation, a third prompt box when a language used for the email body content is different from a preset system language, and wherein the third prompt box comprises third prompt information informing the user that the suspend button is used for translation.
		However, Stringham teaches the limitations wherein the instructions further cause the electronic device to be configured to pop up, in response to the eighth operation (Fig. 8 & [0024], e-mail message is selected by the user for display), a third prompt box when a language used for the email body content is different from a preset system language(Fig. 8 & [0024], Fig. 5 & Fig. 7 can be combined into “a third prompt box”, pop-up Fig. 5 & Fig. 7 when a language used for the email body content is different from a preset system language in step 76 of Fig. 4 & [0021] or when there is a lack of language information in the e-mail program stated in [0024], where the language used for the email body content is the language of the correspondent and the preset system language is the language of the user which may be identified from steps 54-56 of Fig. 3 & [0019]-[0020] if not from the email message itself), and wherein the third prompt box comprises third prompt information informing the user that the suspend button is used for translation(Fig. 8 & [0024] & Fig. 7, Fig. 7 is equivalent of the suspend button 118C of Nagel discussed in claim 9 or the add translation button 524 in Fig. 5B of Eck).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Eck/Bolger/Nagel/Wang to include pre-translation prompt in Stringham to achieve the claim limitation.  One would be motivated to make such a combination to provide a convenient email translation mechanism while ensure user’s intent upon the detection of possible language differences between the user and associated correspondents (Stringham: Figs. 3-5 & Figs. 7-8 & [0001], enable automated or user-selected translation of e-mail message, especially when language differences are identified between user and correspondents; Nagel: [0030], translation element for various translation functions; Eck: Fig. 5B & [0093], auto-translate and auto-detect languages from content).

Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Zivkovic (US 2012/0310622), Figs. 2-5;
	Travieso (US2012/0017146), Figs. 10-11;
	Delgado (US2004/0205674), Figs. 5-7.
	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAIME  DUCKWORTH/
Examiner, Art Unit 2179


/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179